Title: From George Washington to Nathanael Greene, 29 January 1783
From: Washington, George
To: Greene, Nathanael


                        
                            My dear Sir
                            Head Quarters Newburgh Janry 29th 1783.
                        
                        On the 18th of Decr I wrote a long Letter, advising you very fully of the state of affairs in this part of
                            the Continent—since that time I have had the pleasure to receive your three favors of the 6th 10th & 19th of the
                            Same Month—I scarcely need assure you that the intelligence communicated in your last of the liberation of the Southern
                            States from the power of the Enemy, has afforded us infinite satisfaction, & that the event must be attended with
                            very interesting consequences, whatever the future intentions of the British Cabinet may be—permit me to felicitate you
                            sincerely on your agency in producing it, & to request you will make known to the Officers & Soldiers of
                            your Army my entire approbation of their conduct—the enclosed Orders which I have caused to be published to this Army will
                            be a permanent testimony of my sentiments & feelings on the occasion.
                        Convinced that your knowledge of the Country & military judgment would dictate with propriety what
                            number of Troops ought to be continued at present in the Southern States, it was my intention in the Letter of the 23d of
                            Septr & those of a subsequent date to submit the matter almost entirely to your discretion—I have now to approve
                            of the Arrangements which you have made; especially, as in the present unsettled state of affairs, the detention of the
                            Corps mentioned in your Letter of the 10th of Decr may be of utility there, & will not be attended with any ill
                            consequences elsewhere—but I think it essential to acquaint you, that in case the War should continue, the Post of New
                            York be held by the Enemy, & offensive operations be attemptd against it, we shall stand in need of the whole
                            regular force that can be collected from all the States northward of the Carolinas—upon a presumption that these things
                            may happen, I shall wish you to put in motion all the Troops above alluded to (except the Virginia Regt of Horse &
                            the Legion) as soon as you shall judge the tranquillity of Georgia & the Carolinas is sufficiently restored to
                            admit of their being withdrawn—for as to our being able totally to prevent the desultory & predatory incursions of
                            the Enemy (if they should have a disposition to exert themselves in that way) I do not think our whole Army competent to
                            the object. I conceive, however, that Cavalry are much preferable for such services than Infantry, and it is for this
                            reason, I shall not object to your retaining the two Corps before specified, so long as there may be occasion for them.
                        Unacquainted as I am, with the particular local situation of Charles Town I cannot undertake to give a
                            decisive opinion with respect to the fortifications proper for that place, but so far as I am able to form a judgment at
                            this distance, I am induced from the reasons you give, as well as from my general knowledge of it, to accord fully in
                            sentiment with you, on the subject.
                        I am very anxious to see the King of Great Britains speech to his Parliament, with the consequent Debates
                            & Determinations, as I imagine we shall be able from these to form, a better judgment respecting War or Peace than
                            from any thing we have hitherto seen—indeed the Commission, enabling Mr Oswald to treat with us, as "the United States of
                            America" kindles a brighter ray of hope than any which has hitherto shone upon us, and altho’ it should not light us so
                            soon as some fondly imagine to the wished for period of all our toils & all our dangers, yet it will remain like a
                            fixed luminary by which to steer our future course to the harbours of Peace & Independence.
                        There is nothing besides of news since I wrote you last, except the death of my Lord Stirling which happened
                            at Albany on the 14th inst. and the promotion of Colonels Greaton, Putnam & Dayton to the Rank of Brigadiers. I am
                            My Dear Sir &c.
                    